                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




KERRY LYNN LEWIS, JR.,                      )
    ID # 48739-177,                         )             CIVIL ACTION NO.
          Movant,                           )
                                            )             3:17-CV-1739-G (BH)
VS.                                         )
                                            )             CRIMINAL ACTION NO.
UNITED STATES OF AMERICA,                   )
         Respondent.                        )             3:14-CR-372(01)-G




        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE


      After reviewing all relevant matters of record in this case, including the

findings, conclusions, and recommendation of the United States Magistrate Judge

and any objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the court is of

the opinion that the findings and conclusions of the magistrate judge are correct and

they are accepted as the findings and conclusions of the court. For the reasons stated

in the findings, conclusions, and recommendation of the United States Magistrate

Judge, the motion to vacate, set aside or correct sentence filed under 28 U.S.C. §

2255 is DENIED with prejudice.
      In accordance with FED. R. APP. P. 22(b) and 28 U.S.C. § 2253(c) and after

considering the record in this case and the recommendation of the magistrate judge,

the movant is DENIED a certificate of appealability. The court adopts and

incorporates by reference the magistrate judge’s findings, conclusions, and

recommendation filed in this case in support of its finding that the petitioner has

failed to show (1) that reasonable jurists would find this court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find

“it debatable whether the petition states a valid claim of the denial of a constitutional

right” and “debatable whether [this Court] was correct in its procedural ruling.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000).*


      *
              Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended
effective on December 1, 2009, reads as follows:

                    (a) Certificate of Appealability. The
                    district court must issue or deny a certificate
                    of appealability when it enters a final order
                    adverse to the applicant. Before entering the
                    final order, the court may direct the parties to
                    submit arguments on whether a certificate
                    should issue. If the court issues a certificate,
                    the court must state the specific issue or
                    issues that satisfy the showing required by 28
                    U.S.C. § 2253(c)(2). If the court denies a
                    certificate, the parties may not appeal the
                    denial but may seek a certificate from the
                    court of appeals under Federal Rule of
                    Appellate Procedure 22. A motion to
                    reconsider a denial does not extend the time
                                                                           (continued...)

                                          -2-
      If the movant files a notice of appeal, he must pay the $505.00 appellate filing

fee or submit a motion to proceed in forma pauperis that is accompanied by a properly

signed certificate of inmate trust account.

      SO ORDERED.


March 29, 2019.


                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




      *
          (...continued)
                       to appeal.

                      (b) Time to Appeal. Federal Rule of
                      Appellate Procedure 4(a) governs the time to
                      appeal an order entered under these rules. A
                      timely notice of appeal must be filed even if
                      the district court issues a certificate of
                      appealability.

                                           -3-
